Citation Nr: 0602230	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from July 
1981 to April 1987, and served in the Air Force National 
Guard from August 1987 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
panic disorder, anxiety, PTSD, and depression.  The veteran 
subsequently perfected an appeal as to these issues.  The 
Board has consolidated the issues, as reflected on the title 
page of this decision.

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Medical evidence confirms the presence of a current 
psychiatric disability, variously diagnosed as major 
depression, anxiety, and panic disorder with agoraphobia.  
The claims folder also contains records from the Social 
Security Administration (SSA) reflecting that the veteran has 
been deemed disabled for SSA purposes since November 1996 for 
anxiety related problems.  

The veteran asserts that his current psychiatric disability 
is related to service.  On review, the Board observes that 
while the veteran was on active duty for training in October 
1987, he complained of increased personal problems, stress at 
school, decreased ability to sleep, and decreased appetite.  
Diagnosis was situational anxiety.  

(During his hearing, the veteran testified that he sustained 
a head injury while serving in Belgium in 1984-1985 and 
suggested a relationship between the claimed head injury and 
current psychiatric disability.  Nevertheless, review of the 
record is negative for any complaints, treatment or diagnosis 
pertinent to the head).  

Given the current psychiatric diagnoses, as well as the in-
service findings of situational anxiety, the Board finds that 
a VA examination is necessary in order to ascertain the 
etiology of any currently diagnosed psychiatric disability.  
See 38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran has not been afforded a VA 
examination to determine if his psychiatric diagnoses are 
related to service.

Finally, in support of his service connection claim for PTSD, 
the veteran indicated that while stationed at Florennes Air 
Base in Belgium between August 1984 and August 1985, his 
barracks were constantly subjected to anti-terrorist threats.  
When such threats were placed, the barracks were reportedly 
evacuated, and bomb searches were conducted.  The veteran 
also indicated that the dining facility where he worked was 
also the subject of bomb threats.  (See June 2002 statement, 
July 2002 VA Form 21-526, and November 2004 hearing 
transcript).  The record does not contain a current diagnosis 
of PTSD. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressor(s).  The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  He should be 
informed that such details are vitally 
necessary to obtain supportive evidence 
of the stressful events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressors.  Provide USASCRUR with 
a description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in his June 2002 
statement, VA Form 21-526, and November 
2004 hearing transcript.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor(s), the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  The veteran should be afforded a VA 
psychiatric examination to determine if 
any currently diagnosed psychiatric 
disability, to include PTSD, is related 
to service.  

If the veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should render an opinion as to 
whether there is a 50 percent probability 
or greater that this disability is 
related to his October 1987 episode of 
situational anxiety.  

With regard to the PTSD claim, the RO 
must specify for the examiner what, if 
any, stressor(s) that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for a psychiatric 
disability, to include PTSD, taking into 
consideration any newly obtained 
evidence, including private evidence from 
the Tupelo Neurology Clinic received at 
the videoconference hearing.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


